Citation Nr: 1040842	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 
percent disabling for service-connected status-post anterior 
cruciate ligament (ACL) reconstruction of the right knee.

2.  Entitlement to service connection for a gynecological 
condition, to include endometriosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to September 
2004, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), 
which denied service connection for endometriosis, granted 
service connection for status-post ACL reconstruction of the 
right knee, and assigned a 10 percent rating, effective October 
1, 2004.  The Veteran disagreed with such denial and her rating 
and subsequently perfected an appeal.   

The Board notes that it has herein recharacterized the service 
connection issue as shown on the first page of this decision.   
The Board must liberally construe all submissions.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The Federal Circuit has 
held that "a veteran's claim based on a specified disability does 
not become a different 'case' at each stage of the often lengthy 
and complex proceedings.  Carpenter v. Nicholson, 452 F.3d 1379 
(Fed. Cir. 2006).  A case encompasses "all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled."  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed.Cir.2001). Moreover, "the Board is required to adjudicate 
all issues reasonably raised by a liberal reading of the 
appellant's substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision."  Brannon 
v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 
Vet. App. 396 (1994).  Thus, although the Veteran described the 
gynecological condition for which she claimed service connection 
in her September 2004 claim as "gynecological condition probable 
endometriosis" (and the RO originally adjudicated the issue as 
entitlement to service connection for endometriosis), the 
evidence reflects that she has been diagnosed with various 
gynecological disabilities; thus, the issue has been 
recharacterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran seeks an increased initial rating in excess of 10 
percent disabling for her service-connected status-post ACL 
reconstruction of the right knee disability.  She also seeks 
service connection for a gynecological condition, to include 
endometriosis.  Review of the record reveals that further 
development is needed before deciding the merits of the claims.  

Increased Rating Claim

Review of the record reveals that the Veteran last underwent a VA 
examination regarding her right knee disability in November 2004, 
and the record contains subsequent statements from the Veteran to 
the effect that her disability has worsened.  See February 2006 
Type-Written Notice of Disagreement (indicating that screw in 
right knee causes pain during any physical exercise; arthritis in 
right knee is intensified; and climbing stairs causes pain and 
instability in the right knee); June 2007 Type-Written Statement 
from the Veteran attached to VA Form 9 (noting that pain and 
swelling would be worse during strenuous activity, specifically 
running and walking); September 2010 "Appellant's Brief" 
(noting that last examination was conducted in November 2004).  
Thus, the Board finds that a more contemporaneous VA examination 
is needed in order to assess the current severity of the 
Veteran's service-connected status-post ACL reconstruction of the 
right knee disability.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the veteran's claims.  38 C.F.R. 
§ 4.2 (2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Further, during the pendency of this appeal, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  As such, the Rice case must be considered in 
readjudicating the claim on appeal.

Service Connection Claim

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence of record reveals that the Veteran is currently 
variously diagnosed with stable endometriosis; abdominal pain 
unspecified site; menopausal and post-menopausal disorders; 
dysmenorrheal (painful menstruation); and pelvic pain, possible 
causes of pain include endometriosis inflammatory bowel disease.  
See November 2004 VA Examination Report; April 2005 Private 
Treatment Report, WomenCare, P.C.  Further, the Veteran's STRs 
contain complaints and treatment of dysfunctional uterine 
bleeding, dyspareunia (painful intercourse), and chronic pelvic 
pain.  See October 2000 Chronological Record of Medical Care; 
October 2001 Chorological Record of Medical Care, Martin Army 
Community Hospital; March 2002 Report of Medical History 
(complaints of changes in menstrual pattern and pain during 
intercourse); February 2004 Gynecology Consult, Martin Army 
Community Hospital; March 2004 Pelvic Sonogram/Ultrasound Report; 
August 2004 History and Physical Examination Report, Martin Army 
Community Hospital; September 2004 Operative Report and 
Multidisciplinary Discharge Note.  The Veteran underwent a 
laparoscopy which revealed normal mobile uterus, two small 
paratubal cysts on the right tube and one on the left tube 
(biopsy revealed benign fibromuscular tissue and fallopian tube), 
and no evidence of endometriosis.  See September 2004 Brief 
Operative Note; September 2004 Operative Report and 
Multidisciplinary Discharge Note; September 2004 Lab Report, 
Martin Army Community Hospital.  All other gynecological 
examinations and pap smear tests were normal.  See April 2000 OB 
Gyn Questionnaire, Annual Pap/Breast Examination Report; April 
2001 Routine Well-Woman Examination Report; October 2001 
Chorological Record of Medical Care, Martin Army Community 
Hospital; June 2002 OB Gyn Examination Report, Martin Army 
Community Hospital;  May 2003 OB Gyn Clinic Note, Martin Army 
Community Hospital (following delivery of child in April 2003); 
May 2003 Gynecological Clinic Note, Martin Army Community 
Hospital.  The Veteran claims that her current gynecological 
disabilities, to include endometriosis, are related to her in-
service gynecological complaints and treatment.  See February 
2006 Type-Written Notice of Disagreement; June 2007 Type-Written 
Statement from the Veteran attached to VA Form 9.  The claims 
folder is negative for any opinion regarding whether the 
Veteran's currently diagnosed gynecological conditions are 
related to her service.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's various currently diagnosed gynecological 
conditions, to include endometriosis, dysmenorrheal (painful 
menstruation), and pelvic pain, are related to service, 
specifically her in-service gynecological complaints and 
treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. § 19.9(a)(1) (2010).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA "joints" examination to 
determine the nature, extent, and severity 
of her service-connected status-post ACL 
reconstruction of the right knee 
disability.  

The claims folder should be reviewed by the 
examiner prior to the examination.  All 
tests and studies, including x-ray and MRI 
studies, deemed helpful by the examiner 
should be conducted in conjunction with the 
examination. 

Specifically, the examiner is requested to 
note: (a) whether the Veteran demonstrates 
favorable ankylosis of the right knee in 
full extension, in slight flexion between 0 
degrees and 10 degrees, in flexion between 
10 degrees and 45 degrees, or extremely 
unfavorable, in flexion at an angle of 45 
degrees or more under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256; (b) whether the 
Veteran demonstrates mild, moderate, or 
severe recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; (c) whether the 
Veteran demonstrates semilunar, dislocated 
cartilage, with frequent episodes of 
"locking," pain, and effusion into the 
joint under 38 C.F.R. § 4.71a, Diagnostic 
Code 5258; and (d) whether the Veteran 
demonstrates malunion of the tibia and 
fibula with moderate or marked knee or 
ankle disability, or nonunion of the tibia 
and fibula, with loose motion, requiring a 
brace under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  The examiner should also 
describe applicable ranges of right knee 
motion (flexion and extension) in terms of 
degrees.

The examiner is also requested to note 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the Veteran uses her right knee 
repeatedly over a period of time.  The 
examiner should also discuss the effects 
of the service-connected right knee 
disability on the Veteran's employment and 
activities of daily living, if any.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

The claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail.   

2.  The AMC/RO should also schedule the 
Veteran for an appropriate VA medical 
examination to determine the current 
nature and etiology of any gynecological 
disability, to include endometriosis, 
dysmenorrheal (painful menstruation), and 
pelvic pain. 

The claims file should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with each 
examination and the report should state 
that such review has been accomplished.

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to the likely 
etiology of the Veteran's diagnosed 
gynecological disabilities, to include 
endometriosis, dysmenorrheal (painful 
menstruation), and pelvic pain.  
Specifically whether it is at least as 
likely as not (a 50 percent probability or 
greater) that the Veteran's adjustment 
disorder with depressive symptoms or any 
other diagnosed gynecological disabilities, 
to include endometriosis, dysmenorrheal 
(painful menstruation), and pelvic pain, 
are related to her military service, to 
include the Veteran's in-service 
gynecological complaints and treatment.  

A complete rationale should be provided 
for any opinion.  The examiner should 
reconcile his or her opinion with the 
Veteran's STRs, including treatment 
records from the Martin Army Community 
Hospital (to include October 2000 
Chronological Record of Medical Care; 
October 2001 Chorological Record of 
Medical Care, Martin Army Community 
Hospital; March 2002 Report of Medical 
History; February 2004 Gynecology Consult, 
Martin Army Community Hospital; March 2004 
Pelvic Sonogram/Ultrasound Report; August 
2004 History and Physical Examination 
Report, Martin Army Community Hospital; 
September 2004 Brief Operative Note; 
September 2004 Operative Report and 
Multidisciplinary Discharge Note; and 
September 2004 Lab Report, Martin Army 
Community Hospital).  

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased initial rating and 
service connection claim, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered, including consideration of 
Rice v. Shinseki, 22 Vet. App. 447 (2009) 
in adjudicating the increased initial 
rating claim.  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto. 
Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


